COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      James Conner v. The State of Texas

Appellate case number:    01-11-00935-CR

Trial court case number: 1722189

Trial court:              County Criminal Court at Law No. 12 of Harris County, Texas

      A special clerk’s record and an abatement hearing record complying with our Order of
Abatement have been filed in this Court. Therefore, we order the appeal reinstated.
       The Clerk of this Court is directed to enter Eddrea McKnight in the Court’s records as
appellant’s retained attorney in this appeal.
        The appellant confirmed on the record in front of the trial court that he paid for the
reporter’s record on August 23, 2012. Therefore, the court reporter is ordered to file the record
by September 23, 2012.
       It is so ORDERED.

Judge’s signature: /s/ Justice Massengale
                    Acting individually     Acting for the Court


Date: September 4, 2012